Citation Nr: 1615428	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  12-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from May 2006 through September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, among other issues, granted service connection for PTSD effective August 13, 2010 and assigned a 30 percent initial disability rating.  The Veteran sought appeal in which he asserts entitlement to a higher initial disability rating.

In the course of subsequent development, the RO awarded a higher 50 percent initial disability rating in a May 2012 rating decision and Statement of the Case (SOC).  Notwithstanding the partial grant, the Veteran subsequently perfected his appeal in an August 2012 substantive appeal.  He is presumed to be seeking the maximum possible benefit in connection with his appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

This matter has been remanded by the Board on numerous previous occasions for further development related to affording the Veteran a new VA examination to determine the current severity of his PTSD.  In January 2014, the Board determined that the evidence in the claims file suggested that the Veteran's PTSD had worsened since the previous March 2012 VA examination.  Accordingly, the Board directed that a new VA examination be scheduled.  The record shows that a new examination was scheduled to be conducted in April 2014, however, the Veteran did not report.

In September 2014, the Board observed that there was no documentation or other indication in the claims file that the Veteran was ever provided notice of the scheduled examination in April 2014.  Accordingly, the Board directed that the VA examination be rescheduled, and if the Veteran fails to report to the rescheduled examination, that a copy of the examination notice provided to the Veteran be associated with the claims file.  The examination was rescheduled to be conducted in September 2014.  Again, the Veteran failed to report to the examination.  A notation inserted into the claims file by the VA medical facility states that notice of the examination was mailed to the Veteran and that the notice was not returned undelivered by the United States Postal Service.

In May 2015, the Board noted that records in the claims file indicated that the Veteran may have been incarcerated at the time of the September 2014 examination.  Moreover, the Board noted, notice purportedly mailed to the Veteran of the September 2014 examination was not added to the claims file.  Hence, the Board determined, the agency of original jurisdiction (AOJ) failed to comply with the Board's remand instructions.  The Board remanded the matter once again so that a new VA examination could be arranged, with proper notice being provided to the Veteran, a copy of which was to be added to the claims file.

In subsequent development, a new VA examination was scheduled to take place on July 23, 2015.  Inexplicably, notice of the scheduled examination was mailed to the Veteran on July 27, 2015, four days after the scheduled date of the examination.  Again, the Veteran did not report to the examination.

In September 2015, the Board remanded the matter yet again on the basis that the notice of the examination that was mailed to the Veteran was untimely.  Once again, the Board directed that the Veteran be arranged to undergo a new VA examination.  The Board instructed further that, in the event that the Veteran did not appear for the examination, a copy of the notice of the examination mailed to the Veteran be added to the claims file.

The AOJ has undertaken efforts to comply with the September 2015 remand instructions.  For the reasons discussed below, however, such efforts are inadequate and the matter must be remanded once again.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran incorporates by reference the remand history noted above.  Pursuant to the Board's September 2015 remand, the Veteran was scheduled to undergo a new VA examination of his PTSD in November 2015.  He did not appear for the scheduled examination.

Despite the Board's instruction that a copy of the written notice provided to the Veteran of the scheduled examination be added to the claims file, no such correspondence is in the record.  To that end, it is unclear from the record whether the Veteran was ever notified of the examination as directed, and if so, whether such notice was timely and/or mailed to the Veteran's correct address.  In that vein, the Board observes that inquiry into the Veteran's current whereabouts conducted in November 2015 has revealed that the Veteran has a last known address in Nash, Texas, reported as recently as March 2013.  Regardless, copies of VA correspondence to the Veteran reflect that all correspondence has been mailed to an address located in Texarkana, Texas, which according to VA's inquiry, had not been reported by the Veteran as being his address since October 2011.  In conjunction with the same, the Board observes that efforts by VA to reach the Veteran by telephone at his last known telephone number were unsuccessful, and in that regard, the person answering the telephone informed VA that they had dialed the wrong number.  The Board infers that the telephone number attempted by VA corresponds to the Veteran's Texarkana address.  Compounding matters further, recently obtained information in the claims file indicates that the Veteran was re-incarcerated from October 2014 through February 2015.  Given the foregoing circumstances, it would appear that even if notice of the November 2015 VA examination was mailed to the Veteran, it likely was mailed to the Veteran's old address in Texarkana, which appears to no longer be an accurate address for the Veteran.

Where the evidence indicates that notice as to the November 2015 VA examination was never provided to the Veteran, the AOJ has not complied adequately with the Board's previous remand instructions.  In instances where the agency of original jurisdiction (AOJ) does not comply substantially with the Board's remand orders, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Subject to the above, the information in the record suggests that VA may not have current contact information for the Veteran.  To that end, VA should contact the Veteran's state service representative to determine whether they have more recent contact information than the Veteran's address in Nash, Texas, which is the Veteran's last known address since March 2013.

Subsequently, VA should arrange again for the Veteran to undergo a new VA examination of his PTSD.  Written notice of the date, time, and location of the examination should be mailed to the Veteran prior to the examination.  Such notice should be mailed to the Veteran's address in Nash, Texas, or if more recent information is obtained from the Veteran's representative, to the address provided by the Veteran's representative.  A copy of such notice should be inserted into the claims file.  38 C.F.R. § 3.159(c)(4); Stegall v. West, 11 Vet. App. 268 (1998).

Subject to the above, the Board admonishes that VA's duty to assist the Veteran is not boundless.  In this regard, it is well-established that VA's duty to assist a veteran is not always a "one-way street."  Veterans seeking assistance cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the normal course of events, it is the burden of the Veteran to appear for VA examinations.  In instances where a veteran has changed addresses without informing VA, it is well established that it is his or her responsibility to keep VA advised of his or her whereabouts in order to facilitate the conduct of medical inquiry in the veteran's claim.  If the veteran does not do so, there is no burden on VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Regardless, the evidence here suggests that VA has not made adequate efforts to locate the Veteran and to provide proper notice of the scheduled VA examinations.  Accordingly, the Board is of the opinion that the development described below is warranted at this time.

Accordingly, the case is REMANDED for the following action:

1.  Contact representatives from Texas Veterans Commission (TVC) to determine whether they have more recent contact information than the Nash, Texas address shown in the address search conducted by VA in November 2015.  Copies of all communication and correspondence exchanged with TVC must be associated with the claims file.

2.  Arrange for the Veteran to undergo a VA examination of his PTSD to determine the associated symptoms, severity thereof, and any associated functional and/or occupational impairment.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.

All necessary tests and studies, to include an interview of the Veteran and psychological testing, should be performed.  The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of any psychiatric symptoms attributable to the Veteran's PTSD. The examiner should also comment on the impact of the Veteran's PTSD on the Veteran's social functioning, occupational functioning, employment, and activities of daily life.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical/psychiatric principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

3.  Provide written notice of the scheduled examination to the Veteran's Nash, Texas address; or, if a more recent address is provided by TVC, to the address provided by TVC.  A copy of the notice provided must be associated with the claims file.

4.  After completion of the above development, the issue of the Veteran's entitlement to an initial disability rating in excess of 50 percent for PTSD should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

